         Case 1:20-cv-01002-APM Document 32 Filed 04/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,

                        Plaintiffs,

        v.                                          Case No. 1:20-cv-1002-APM

 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,

                        Defendant.


                                         NOTICE TO COURT
       In response to the Court’s questions at the telephonic hearing held in this case on April 24,

2020, Defendant avers as follows.

       First, Defendant renews its representation that no payments will be made to Tribal

governments under Title V of the CARES Act, Pub. L. 116-136, codified as Subchapter VI of the

Social Security Act, at 42 U.S.C. § 801, before Tuesday, April 28, 2020.

       Second, Defendant has reviewed the Motion for Temporary Restraining Order and

Preliminary Injunction filed in a new, related case: Ute Indian Tribe v. Mnuchin, Case No. 1:20-

cv-01070 (D.D.C. Apr. 24, 2020), ECF No. 5. Because the legal arguments in the motion track

those made in the related cases, Defendant rests on its Consolidated Opposition (ECF No. 21) and

arguments made by counsel at the telephonic hearing. If the Court is inclined to grant the motion

on the basis that Defendant has waived or forfeited any argument in the Ute Indian Tribe motion,

Defendant would respectfully request to be heard before the Court rules.



Dated: April 24, 2020                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General


                                                1
Case 1:20-cv-01002-APM Document 32 Filed 04/24/20 Page 2 of 2




                                  ERIC WOMACK
                                  Assistant Branch Director

                                  /s/ Jason C. Lynch
                                  Jason C. Lynch (D.C. Bar No. 1016319)
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants




                              2
